FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 9 January 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling element in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, as discussed in the previous Office action, it is unclear if “a reaction vessel unit” in line 3 of said claim refers to the same reaction vessel unit recited in line 1 or to a different reaction vessel unit. Claims 33-36 are rejected for the same reason due to their dependency upon said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-25 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Lattanzi (U.S. Patent Application Pub. No. 2004/0087426).
Regarding claim 19, Pietilä et al. discloses a centrifuge 24 for cleaning a reaction vessel unit 10 with at least one opening, comprising: a centrifuge section including a housing 40 and a rotor 25 disposed within the housing, wherein the rotor is configured to hold the reaction vessel unit with its at least one opening directed outwardly (Fig. 15-17); a motor 27 for rotating the rotor around a horizontal rotation axis (e.g., Fig. 8-16); and a loading mechanism 11 for loading and unloading the centrifuge with the reaction vessel unit, but does not disclose the loading mechanism including a beam and an actuator, wherein the beam is configured to couple with the reaction vessel unit and wherein the actuator is coupled with the beam to extend the beam to an extended state and to retract the beam to a retracted state, wherein the beam in the extended state extends into the centrifuge section and wherein the beam in the retracted state is removed from the centrifuge section so that the rotor can freely rotate.
Lattanzi et al. discloses the loading mechanism including a beam 15’ and an actuator 15, wherein the beam is configured to couple with the reaction vessel unit and wherein the actuator is coupled with the beam to extend the beam to an extended state and to retract the beam to a retracted state, wherein the beam in the extended state extends into the centrifuge section and wherein the beam in the retracted state is removed from the centrifuge section so that the rotor can freely rotate (Fig. 1 and 2; para. [0026]; see annotated Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Pietilä et al. with the loading mechanism of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).

    PNG
    media_image1.png
    619
    808
    media_image1.png
    Greyscale

Regarding claim 20, Pietilä et al. discloses wherein the housing 40 includes an opening at a front end for loading and unloading the centrifuge with a reaction vessel unit (Fig. 15-17), but does not disclose wherein the opening and the actuator are arranged on opposite sides of the rotor, and wherein the beam in the extended state extends through the rotor and the opening. 
Lattanzi et al. discloses wherein the opening 20 and the actuator 15 are arranged on opposite sides of the rotor, and wherein the beam in the extended state extends through the rotor and the opening (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Pietilä et al. with the actuator and opening configuration of Lattanzi et al. for the purpose of bringing the buckets into a position for handling the test tubes contained therein (para. [0026]).
Regarding claims 21-25, Pietilä et al. does not disclose wherein a first magnetic element is provided at a free end of the beam to couple with the reaction vessel unit; wherein the first magnetic element is configured to couple with the reaction vessel unit via a coupling element of the reaction vessel unit or a coupling element of a reaction vessel unit carrier; wherein a stopper is provided at a rear side of the rotor; wherein the first magnetic element is configured to uncouple with the reaction vessel unit when the reaction vessel unit abuts the stopper; wherein the first magnetic element is configured to uncouple with the reaction vessel unit when the reaction vessel unit carrier carrying the reaction vessel unit abuts the stopper.
Lattanzi et al. discloses wherein a first magnetic element 17 is provided at a free end of the beam 15’ to couple with the reaction vessel unit; wherein the first magnetic element is configured to couple with the reaction vessel unit via a coupling element 34 of the reaction vessel unit or a coupling element of a reaction vessel unit carrier; wherein a stopper (trunnions or pivots of the rotating head inside the centrifugation chamber) is provided at a rear side of the rotor; wherein the first magnetic element is configured to uncouple with the reaction vessel unit (analogous to bucket 30) when the reaction vessel unit abuts the stopper; wherein the first magnetic element is configured to uncouple with the reaction vessel unit when the reaction vessel unit carrier 30 carrying the reaction vessel unit abuts the stopper (para [0037]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Pietilä et al. with the loading mechanism of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).
Regarding claim 37, Pietilä et al. discloses a method of cleaning a reaction vessel unit with a centrifuge, the centrifuge comprising a centrifuge section including a housing and a rotor disposed within the housing (Fig. 15-17; Abstract), but does not disclose loading the reaction vessel unit into the centrifuge section by extending a beam through the rotor, coupling the beam with the reaction vessel unit, retracting the beam to draw the reaction vessel unit into the rotor, and stopping the reaction vessel unit in the rotor; uncoupling the beam from the reaction vessel unit; coupling the reaction vessel unit with the rotor; retracting the beam from the centrifuge section; and centrifuging the reaction vessel unit by rotating the rotor within the housing.
Lattanzi et al. discloses loading the reaction vessel unit 30 into the centrifuge section by extending a beam 15’ through the rotor, coupling the beam with the reaction vessel unit, retracting the beam to draw the reaction vessel unit into the rotor, and stopping the reaction vessel unit in the rotor; uncoupling the beam from the reaction vessel unit; coupling the reaction vessel unit with the rotor; retracting the beam from the centrifuge section; and centrifuging the reaction vessel unit by rotating the rotor within the housing (Fig. 1 and 2; paras. [0022]-[0024], [0026], [0037]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Pietilä et al. with the loading loading/unloading steps of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).
Regarding claim 38, Pietilä et al. does not disclose wherein the step of stopping the reaction vessel unit is performed using a stopper that allows the beam to be retracted from the centrifuge section.
Lattanzi et al. discloses wherein the step of stopping the reaction vessel unit is performed using a stopper (trunnions or pivots of the rotating head; para. [0037]) that allows the beam to be retracted from the centrifuge section. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Pietilä et al. with the stopping step of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).
Regarding claim 39, Pietilä et al. does not disclose wherein the beam comprises a first magnetic element and the step of coupling the beam with the reaction vessel unit is performed using the first magnetic element.
Lattanzi et al. discloses wherein the beam 15’ comprises a first magnetic element 17 and the step of coupling the beam with the reaction vessel unit (analogous to bucket 30) is performed using the first magnetic element (para. [0024]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Pietilä et al. with the first magnetic element of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).

Claims 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Nichols et al. (U.S. Patent No. 9,492,828).
Regarding claim 19, Pietilä et al. discloses a centrifuge 24 for cleaning a reaction vessel unit 10 with at least one opening, comprising: a centrifuge section including a housing 40 and a rotor 25 disposed within the housing, wherein the rotor is configured to hold the reaction vessel unit with its at least one opening directed outwardly (Fig. 15-17); a motor 27 for rotating the rotor around a rotation axis; and a loading mechanism 11 for loading and unloading the centrifuge with the reaction vessel unit, but does not disclose the loading mechanism including a beam and an actuator, wherein the beam is configured to couple with the reaction vessel unit and wherein the actuator is coupled with the beam to extend the beam to an extended state and to retract the beam to a retracted state, wherein the beam in the extended state extends into the centrifuge section and wherein the beam in the retracted state is removed from the centrifuge section so that the rotor can freely rotate.
Nichols et al. discloses the loading mechanism 116 including a beam and an actuator, wherein the beam is configured to couple with the reaction vessel unit and wherein the actuator is coupled with the beam to extend the beam to an extended state and to retract the beam to a retracted state, wherein the beam in the extended state extends into the centrifuge section and wherein the beam in the retracted state is removed from the centrifuge section so that the rotor can freely rotate (see annotated Fig. 7 below; col. 5 lines 14-33). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Pietilä et al. with the loading mechanism of Nichols et al. for the purpose of a robotic gripper (either side-gripping or top-gripping) can be more easily configured to load and unload plates or other labware in and out of the centrifuge (col. 5 lines 14-33).

    PNG
    media_image2.png
    344
    563
    media_image2.png
    Greyscale

Regarding claim 31, Pietilä et al. discloses a platform configured to support the reaction vessel unit and oriented parallel to the rotation axis of the rotor (Fig. 15-17).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Nichols et al. (U.S. Patent No. 9,492,828), as applied to claim 19 above, and further in view of Schick et al. (U.S. Patent No. 6,502,877).
Regarding claim 21, modified Pietilä et al. does not disclose wherein a first magnetic element is provided at a free end of the beam to couple with the reaction vessel unit. 
Schick et al. discloses wherein a first magnetic element (“magnets”; col. 4 lines 47) is provided at a free end of the beam (“robot arm”; col. 5 line 45) to couple with the reaction vessel unit. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Pietilä et al. with the magnetic element of Schick et al. for the purpose of gripping the workpiece, in this case, a reaction vessel unit (col. 4 lines 46-56).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Nichols et al. (U.S. Patent No. 9,492,828), and further in view of Schick et al. (U.S. Patent No. 6,502,877), as applied to claim 21 above, and further in view of Johns et al. (U.S. Patent 8,973,736).
Regarding claim 22, modified Pietilä et al. does not disclose wherein the first magnetic element is configured to couple with the reaction vessel unit via a coupling element of the reaction vessel unit or a coupling element of a reaction vessel unit carrier.
Johns et al. discloses a coupling element (magnet) of the reaction vessel unit or a coupling element of a reaction vessel unit carrier (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the first magnetic element of Schick et al. to couple with the coupling element of the reaction vessel unit/carrier of Johns et al. for the purpose of gripping the workpiece, in this case, the reaction vessel unit/carrier (col. 4 lines 46-56 of Schick et al.). It would have been further obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Pietilä et al. with the coupling element of the reaction vessel unit of Johns et al. for the purpose of transporting sample carriers (Abstract). 

Claims 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Nichols et al. (U.S. Patent No. 9,492,828), further in view of Schick et al. (U.S. Patent No. 6,502,877), and further in view of Johns et al. (U.S. Patent 8,973,736), as applied to claim 22 above, and further in view of Fritchie (U.S. Patent Application 2012/0308435).
Regarding claims 23, 26 and 27, modified Pietilä et al. does not disclose wherein a stopper is provided at a rear side of the rotor; wherein the rotor comprises a second magnetic element configured to couple with the reaction vessel unit; wherein the stopper comprises the second magnetic element.
Fritchie discloses a stopper 270 is provided at a rear side of the rotor; wherein the rotor comprises a second magnetic element 270 configured to couple with the reaction vessel unit; wherein the stopper 270 comprises the second magnetic element (Fig. 11; para. [0143]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Pietilä et al. with the stopper of Fritchie for the purpose of registering with the bottom of each sample tube holder when the sample tube holder is positioned at the center of the carousel (para. [0143]). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 28-30 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the stopper is configured to couple with the reaction vessel unit when the first magnetic element is uncoupled with the reaction vessel unit; wherein the stopper comprises a second magnetic element and the step of coupling the reaction vessel unit with the rotor is performed using the second magnetic element.
Claims 32-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s claim amendments and arguments filed 5 November 2021 have been fully considered but are not persuasive. The existing prior art applied above is deemed to render the pending claims obvious as expressed in the rejections.
In response to Applicant’s argument that “the rejection is improper because, at a minimum, it fails to clearly designate the particular part of Lattanzi relied on to show that the alleged beam (actuator rod 15’) in Lattanzi is in the retracted state removed from the centrifuge section. It is unclear what part of Lattanzi is alleged to meet the claimed centrifuge section” (page 13), the examiner notes that the centrifuge section is considered “the section in which the rotor is rotating” according to para. [0044] of the present specification. The actuator rod 15’ of Lattanzi is retracted from the section in which the rotor is rotating, i.e., the centrifuge section, in order to not interfere with the rotation of the rotor (see annotated Fig. 1 in the rejections above). 
In response to Applicant’s argument that “[t]he vertical loading mechanism disclosed by Lattanzi is incompatible with a horizontal rotation axis as disclosed by Pietilä, first the actuator 15 in Lattanzi has ‘an upward-downward stroke’ that is incompatible with Pietilä’s horizontal rotation axis. The only vertical access shown in Pietilä’s centrifuge is a drain which would be unsuitable for an actuator. Additionally, there is no opening in the top of Pietilä’s centrifuge housing, and given the structure of Pietilä’s rotor, there would be no way to move the actuating rod 15’ through the rotor to lift the microplates vertically on top of Pietilä’s centrifuge housing. Indeed, modifying the horizontal embodiment in Pietilä to accommodate a vertical loading mechanism would require considerable and undisclosed technical modifications” (page 15), the examiner respectfully disagrees. It would be well within the capability of one of ordinary skill in the art to make the simple change in the orientation of the loading mechanism of Lattanzi from vertical to horizontal, so that the beam extends and retracts in the horizontal direction and couples with the reaction vessel unit from a side surface rather than from its bottom surface. The centrifuge of Pietilä would require no extensive modification to use such a loading mechanism taught by Lattanzi, because it already discloses side openings where the reaction vessel unit is loaded/unloaded (see Fig. 13 and 15). The rejection over the Pietilä in view of Lattanzi is therefore still deemed valid and are maintained. 
In response to Applicant’s argument that “[s]econd, the actuating rod in Lattanzi is configured to couple with swing buckets, and due to the underlying mechanism of swing buckets, changing the rotation from a vertical rotation axis to a horizontal rotation axis would require considerable and undisclosed technical modifications and considerations by the skilled person. For example, if the rotation axis were horizontal, the only stable stationary position of the buckets would be achieved if one bucket was positioned above the rotation axis and one bucket was positioned below the rotation axis. In this configuration, in stationary mode, due to gravity, both buckets would already be oriented perpendicular to the rotation axis, as is achieved for a horizontally rotating centrifuge only during centrifugation. In contrast, however, the lower bucket would be orientated such that its top faces the rotation axis, while the upper bucket would be oriented such that its bottom faces the rotation axis. In order to be able to centrifuge both buckets, the lower bucket would not have to rotate around axes at all, while the upper bucket would have to rotate around axes by 180° such that its top faces the rotation axis. Neither reference discloses how such a rotation can be technically achieved” (page 15), the examiner notes that there is no evidence of record that would suggest and no data was provided to support that the loading mechanism of Lattanzi can only be used with buckets that swing. The beam and actuator of the loading mechanism of Lattanzi would be able to couple with a reaction vessel unit regardless of the manner the reaction vessel unit is used during centrifugation (i.e., as stationary or swing out buckets). Additionally, one of ordinary skill in the art would be able to incorporate the stopper taught by the Lattanzi (which functions both as a stopper as well as a pivot/rotation head for a swinging bucket) for the purpose of uncoupling the reaction vessel unit from the beam. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). See MPEP 2145.
In response to Applicant’s argument that the rejection of claim 19 over Pietilä in view of Nichols “fails to clearly designate the particular part of Nichols relied on to show that the alleged beam in Nichols extends into or is removed from the centrifuge section. For example, it is unclear what part of Nichols is alleged to meet the claimed centrifuge section” (page 16), the examiner notes that the beam of Nichols is considered to be the two gripping beams shown in Fig. 7 (see annotated Fig. 7 in the rejections above). Again, the centrifuge section is considered “the section in which the rotor is rotating” according to para. [0044] of the present specification. The beam(s) of Nichols is retracted from the section in which the rotor is rotating, i.e., the centrifuge section, in order to not interfere with the rotation of the rotor. 
In response to Applicant’s argument that “[t]here is no teaching how the loading mechanism for the centrifuge of Nichols can be adapted for a centrifuge with a horizontal rotation axis. Furthermore, there is no teaching how a gripper arm configured “to load plates 120 onto and off of a nest 108” (Nichols at 4:61-64) could be used to slide microplates into a rotor of the type shown in Pietilä. Indeed, modifying the horizontal embodiment of Pietilä to accommodate the loading mechanism of Nichols would require considerable and undisclosed technical modifications” (page 16 and 17), the examiner respectfully disagrees. The loading mechanism of Nichols can access the centrifuge horizontally through a side opening (Nichols at col. 5 lines 14-33). One of ordinary skill in the art would easily be able to use the loading mechanism of Nichols with the centrifuge of Pietilä, since Pietilä discloses a centrifuge already with a side opening for the loading and unloading of the reaction vessel unit (Fig. 13 and 15 of Pietilä). The rejection over the Pietilä in view of Nichols is therefore still deemed valid and are maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774 

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774